Citation Nr: 1534527	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-11 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to December 9, 2014, and in excess of 70 percent thereafter, for posttraumatic stress disorder.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his sons



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This case was previously before the Board in January 2015 and remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

A December 2009 rating decision granted an increased rating of 50 percent for PTSD, effective January 8, 2009.  In an April 2015 rating decision, the Appeals Management Center (AMC) granted an increased rating of 70 percent for PTSD, effective December 9, 2014.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the increased rating claim was not granted in full, it remains before the Board.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As discussed below, the Board finds that the issue of entitlement to a TDIU has been raised in the February 2015 VA examination report.  Accordingly, the Board may proceed to adjudicate the claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU on an extraschedular basis prior to December 9, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record is against a finding that the Veteran's PTSD prior to December 9, 2014 has been manifested by symptoms that caused occupational and social impairment with deficiencies in most areas.
 
2.  The probative evidence of record is against a finding that the Veteran's PTSD from December 9, 2014 has been manifested by symptoms severe enough to result in total occupational and social impairment.

3.  From December 9, 2014, the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating for PTSD in excess of 50 percent, prior to December 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for entitlement to a rating for PTSD in excess of 70 percent, from December 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  From December 9, 2014, the criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claim.  Prior to adjudication of the Veteran's claim, appropriate notice was provided in an October 2009 letter.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim that are not now part of the file.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran appropriate VA examinations in December 2009, November 2013, and February 2015.  The examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The appellant has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The February 2015 VA examination was adequate, in compliance with the Board's January 2015 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examinations in this case are adequate upon which to base a decision.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the Veteran is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is rated under Diagnostic Code 9411 under the VA Schedule rating formula for mental disorders.  38 C.F.R. § 4.130, DC 9440 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

A 30 percent disability rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, the DSM-5 is not applicable to this case.  In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. §4.126(a) (2014). 

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

Prior to December 9, 2014

The Veteran's PTSD is rated as 50 percent disabling prior to December 9, 2014.  For the reasons discussed below, the Board finds that a rating in excess of 50 percent is not warranted, prior to December 9, 2014.

A January 2009 VA treatment record indicates the Veteran complained of long term PTSD symptoms including hypervigilance, nightmares and intrusive thoughts.  He denied having paranoia.  He had a difficult time trusting people and reported that he felt more irritable and moody.  The Veteran denied having problems with activities of daily living.  On examination, he made good eye contact with no abnormal movement.  He had appropriate hygiene.  His speech was of normal tone, rate and volume, without pressure.  His mood was "irritable" and his affect was anxious.  The Veteran's thought content was without delusions.  His thought process was linear and goal directed.  He denied suicidal or homicidal ideations.  He did not have psychosis.  He was alert and oriented times 4.  His memory, insight and judgment were intact.  His impulse control was good.  The Veteran had a GAF score of 56.  

A July 2009 Veterans Center treatment record reflects that the Veteran reported increased sleep disturbances, nightmares and struggles with getting to and staying asleep.  He wanted counseling to address family issues due to his irritability and anger outbursts.  On examination, the Veteran was alert and oriented times three.  His mood and affect were positive and congruent.  Speech was normal and thoughts were clear and linear.  The Veteran did not have psychotic thinking or suicidal or homicidal ideations.  Another July 2009 Veterans Center treatment record indicates the Veteran reported high anxiety and angry outbursts with his spouse.  

An August 2009 Veterans Center treatment record reflects that the Veteran reported an increase in sleep problems, irritability, intrusive memories and anger at the government.  He reported that he and his wife had disagreements.  On examination, the Veteran was alert and oriented times three, his mood and affect were congruent, his speech was normal and his thoughts were clear.  He lost focus several times.  The Veteran reported an overall low mood.  Another August 2009 Veterans Center treatment record reflects that the Veteran stated that his anxiety had increased since he stopped work.  He reported sleep disturbances.  He stated that he often woke several times during the night and was unable to sleep.  He experienced problems with focus and concentration and noted that he was irritable in the day.  He reported lashing out at his spouse several times.  He was alert and oriented times three, mood and affect were congruent.  His speech was normal and his thoughts were clear and linear.  A September 2009 note indicates the Veteran reported having continued sleep disturbances.  He noted increasing anger and irritability.  

A December 2009 VA examination report reflects that the Veteran struggled with symptoms of sleep disturbance, nightmares, irritability, anger outbursts, hypervigilance, avoidance, and emotional numbing.  He had problems with focus and concentration.  He noted anxiety over minor issues and often lashed out at his spouse or his dog.  The Veteran reported that he had symptoms including sleep disturbance, dreams, intrusive imagery, mild flashback phenomena, and in particular easy irritability.  He said he is hypervigilant, experiences hyperstartle, and must check his house for safety frequently.  The Veteran reported sleeping four hours per night on average.  The Veteran indicated that he did not like being around people particularly and his social circle had narrowed.  He had a "couple of guys" who he saw every couple of weeks.  He remained somewhat socially engaged and had attended some athletic events recently, though his involvement was much decreased relative to earlier in his life.  He reported that he felt unsafe in his home at all times.  The Veteran reported having intrusive memories during the day.  The VA examiner noted that the Veteran's symptoms were experienced daily overall, they were of at least moderate severity, and they had been occurring without remission during the interval.  

The Veteran remained married, although there was some strain on his marriage.  He maintained relationships with his children.  The Veteran had increasing social withdrawal, an increase in PTSD related symptoms, and had curtailed his activities to some degree relative to the prior evaluation.  He reported that he did some work around the yard, though seldom watched TV or read.

On examination, there was no obvious impairment of thought process or communication, except as far as might be expected with hearing difficulty.  Delusions, hallucinations, and psychotic phenomena were denied.  Eye contact was generally within normal limits, and no inappropriate or dysfunctional behavior patterns were noted (other than perhaps his need to check the perimeter in the evenings).  Suicidal and homicidal thoughts were denied.  His overall hygiene appeared good, and he was able to attend to all of his activities of daily living independently.  He was oriented to person, place, time and situation.  He indicated he had some decrease in his memory functioning, though he was able to remember details of his ongoing experience during the evaluation.  There were some occasional mild word finding problems.  Rate and flow of speech were fairly robust.  Panic attacks were not noted or reported.  The Veteran described his mood as irritable.  There was no evidence of impaired impulse control.  The Veteran had a restricted range of effect and he made an effort to avoid activities, places or people that arouse recollections or trauma.  The VA examiner found the Veteran's activities were of overall moderate severity.  The Veteran had a GAF score of 51.  The examiner found the Veteran's PTSD was impacting his interpersonal relationships and would be impacting occupation if he tried to work.  

A November 2013 VA examination report reflects that the Veteran had a mental condition, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The Veteran had symptoms of efforts to avoid thoughts, feelings or conversations associated with the trauma, a feeling of detachment or estrangement from others, and a restricted range of affect.  The Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating and an exaggerated startle response.  The VA examiner  found the Veteran had symptoms of depressed mood, anxiety, chronic sleep impairment, and circumstantial circumlocutory or stereotyped speech.  The Veteran did not have symptoms of suspiciousness, panic attacks, near-continuous panic or depression, mild memory loss, impairment of short- and long-term memory, memory loss for names of close relatives, own occupation or own name, flattened affect, speech intermittently illogical, obscure, or irrelevant, difficulty in understanding complex commands, impaired judgment or abstract thinking, suicidal ideation, persistent delusion or hallucinations, or disorientation to time or place.  The report also notes that the Veteran had survivor guilt and pressured speech about recollections.  The Veteran had a GAF score of 58.

A January 2014 VA treatment record indicates the Veteran stated that his anxiety was higher and his continued sleep disturbance had become worse for him.  He reported less than two hours of sleep per night.  The Veteran was alert, oriented times 3 and his mood and affect were congruent.  He was dealing with sleep issues, health issues, nightmares-intrusive memories, and anxiety and anger. 

A May 2014 VA treatment record indicates the Veteran had increased nightmares about the war.  He was angry and anxious and his affect and mood reflected this.  His thoughts were clear and linear and he maintained good eye contact.  He denied suicidal or homicidal ideation.

A July 2014 VA treatment record indicates the Veteran's sleep was poor, only about 4 hours per night.  He stated that he had been feeling somewhat depressed with all of his pain.  He denied suicidal ideation.  An August 2014 VA treatment record reflects that the Veteran reported having several combat related dreams since his last session.  

Based on the evidence of record, the Board finds that the Veteran's symptoms prior to December 9, 2014 are consistent with occupational and social impairment with reduced reliability and productivity, warranting a 50 percent rating.  The Board finds that a preponderance of the evidence is against a finding that the Veteran's PTSD symptoms caused occupational and social impairment, with deficiencies in most areas, which would warrant a 70 percent rating.

The December 2009 VA examiner specifically found the Veteran's symptoms were of moderate severity.  The November 2013 VA examiner found that the Veteran's PTSD symptoms were not severe enough either to interfere with occupational and social function or to require continuous medication.  

The Veteran had symptoms of sleep disturbance, nightmares, irritability, angry outbursts, hypervigilance, avoidance and emotional numbing.  He also had a loss of concentration and focus.  See December 2009 VA examination report.  The November 2013 VA examination report indicates the Veteran had depressed mood, anxiety, and circumstantial circumlocutory or stereotyped speech.  However, the Veteran consistently denied having symptoms of suicidal ideation, delusions, hallucinations or psychotic phenomena.  The VA examination reports and VA treatment records reflect that the Veteran was oriented to time and place.  The November 2013 VA examination report indicates the Veteran did not have symptoms of panic attacks, near continuous panic or depression, memory loss, or impaired judgment or abstract thinking. 

In regard to social symptoms related to PTSD, at the December 2009 VA examination, he stated that he still saw some friends every couple of weeks.  He remained somewhat socially engaged and had attended athletic events.  The Veteran is married.  Although he noted there was some strain on his marriage, he maintained relationships with his children.  

The January 2009 VA treatment record notes the Veteran had a GAF score of 56.  The December 2009 VA examiner found the Veteran had a GAF score of 51.  The November 2013 VA examination report noted a GAF score of 58.  The GAF scores indicate the Veteran had moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is consistent with a 50 percent rating.  

In conclusion, prior to December 9, 2014, the evidence of record is against a finding that the Veteran had occupational and social impairment with deficiencies in most areas.  The Board determination in this regard is made after considering the overall occupational and social impairment caused by the service-connected psychiatric disability, with review of all the evidence of record and the symptoms contained in this evidence.  The Board finds that the evidence shows the Veteran had occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent rating.  Accordingly, a rating in excess of 50 percent is not warranted, prior to December 9, 2011.  

From December 9, 2014

The Veteran's PTSD is rated as 70 percent disabling from December 9, 2014.  For the reasons that follow, the Board finds that a higher rating is not warranted.
	
At a December 2014 Board hearing, the Veteran reported that he was taking more medication than he once was for PTSD.  See Board Hearing Transcript (Tr.) at 5-6.  The Veteran reported having bad dreams half the month.  Id. at 7-8.  The Veteran reported that he did not have patience and secured his house every night.  Id. at 8-9.  The Veteran testified that he did not have any hobbies and had lost interest in fishing.  Tr. at 10.  The Veteran denied having suicidal thoughts.  Id. at 16.  

The February 2015 VA examination report reflects that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  On examination, the Veteran had symptoms of persistent avoidance of stimuli associated with the traumatic events.  He had negative alterations in cognitions and mood associated with the traumatic event including persistent and exaggerated negative beliefs or expectations about oneself, others or the world, persistent distorted cognitions, persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  The Veteran had marked alterations in arousal and reactivity associated with the traumatic events, including irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance.  The Veteran's active symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, chronic sleep impairment, mild memory loss, flattened effect, circumstantial circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  The VA examiner found that the Veteran had functional difficulties related to his PTSD symptoms that would likely have a direct impact on occupational functioning in sedentary employment, employment in a loosely-supervised situations, and employment requiring little interaction with the public.  

A January 2015 VA treatment record reflects that the Veteran was assessed for suicidal ideation and he denied it.  His affect and mood were congruent and his thoughts were clear and linear.  He was alert and oriented times 4.  He maintained good eye contact.

A February 2015 VA treatment record indicates the Veteran had clear speech and thought process, was oriented times 3, and had a congruent mood.  

A March 2015 VA treatment record reflects that the Veteran reported having bad dreams.  He reported night sweats.  He slept 3 to 4 hours at most per night.  Is affect and mood were congruent, and his thoughts were clear and linear.  He denied suicidal or homicidal ideation.  He was alert and oriented times four.  His vocal tone and eye contact was appropriate.

The Board finds that the evidence from December 9, 2014 shows the Veteran had symptoms of occupational and social impairment with deficiencies in most areas.  However, the Board finds a preponderance of the evidence is against a finding that the Veteran's symptoms caused total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

At the December 2014 Board hearing, the Veteran reported symptoms of bad dreams, hypervigilance, and a lack of interest in his hobbies.  The February 2015 VA examiner specifically found that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had serious symptoms including a persistent negative emotional state, and markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, and circumstantial circumlocutory or stereotyped speech.  In regard to social impairment, the February 2015 VA examination report indicates the Veteran had difficulty in establishing and maintaining effective work and social relationships and impaired impulse control.   

The February 2015 VA examiner noted the Veteran had functional difficulties related to his PTSD symptoms that would have a direct impact on occupational functioning, including attention, concentration and memory problems.

The Veteran consistently denied having suicidal ideation.  See e.g. January 2015 VA treatment record.  The evidence does not show the Veteran had hallucinations, poor hygiene, or homicidal ideation.  The Veteran was consistently oriented to time and place.  The Veteran's VA treatment records indicate he his thoughts were clear and linear.  His vocal tone and eye contact were appropriate.  

The Board finds the Veteran's overall symptoms are consistent with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Although the Veteran had serious symptoms of PTSD, evidence does not show the Veteran's symptoms caused total occupational or social impairment.  Accordingly, the Board finds that a rating in excess of 70 percent is not warranted, from December 9, 2004.


Extra-schedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD is broad enough to allow for all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples, to be considered in assigning an evaluation.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


IV.  Entitlement to a TDIU

As noted in the introduction, the Board finds that the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of entitlement to a TDIU is part of the Veteran's claim for an increased rating for PTSD, the Board has adjudication to address the issue.  The Board finds that entitlement to a TDIU is warranted from December 9, 2014.  As discussed in the remand, the Board is remanding the issue of entitlement to a TDIU, prior to December 9, 2014.

The Veteran has been granted service connection for PTSD, rated as 50 percent disabling prior to December 9, 2014, and as 70 percent disabling thereafter; tinnitus, rated as 10 percent disabling; residuals of a shell fragment wound left cheek and posterior left chest, rated as noncompensable; and residuals, shell fragment wound mid back with retained fragment, rated as noncompensable.  The Veteran's disabilities had a combined rating of 60 percent from August 4, 2009, and of 70 percent from December 9, 2014.  Therefore, the Veteran met the schedular criteria for TDIU from December 9, 2014.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet the above requirements, multiple disabilities may be considered as single disability under certain circumstances, such as when they arise from a common etiology or affecting a single body system.  See 38 C.F.R. § 4.16(a).  If the schedular criteria are not met, TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) .

In determining unemployability for VA purposes, under either a schedular or extraschedular basis, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)). 

The Veteran meets the schedular criteria for consideration of TDIU from December 9, 2014.  The February 2015 VA examiner found that the Veteran had functional difficulties related to his PTSD symptoms that would likely have a direct impact on occupational functioning in sedentary employment, employment in a loosely-supervised situations, and employment requiring little interaction with the public.  The examiner found the Veteran had symptoms that interfere with interpersonal relationship that impair the Veteran's ability to work cooperatively and effectively with co-workers, supervisors and the public to a severe extent.  He found the Veteran had attention, concentration and memory problems that impaired the Veteran's ability to understand follow instructions, retain instructions, and solve technical or mechanical problems to a severe extent.  The symptoms impaired the Veteran's ability to concentrate to a moderate extent.  The Veteran had symptoms that interfere with motivation and drive, such as apathy and anhedonia, flashbacks, and fatigue, which impaired with his ability to maintain task persistence and pace and work on a regular schedule without excessive absences to a severe extent.  The symptoms impaired his ability to arrive at work on time to a mild extent.

The Veteran has indicated that he believes he is unable to work.  The February 2015 VA examination report indicates the Veteran's PTSD symptoms would impair the Veteran's ability to work to work cooperatively and effectively with co-workers, supervisors and the public, and had attention, concentration and memory problems, that would affect his work to a severe extent.  As discussed above, the Board finds that the Veteran's symptoms were consistent from December 9, 2014.  The Veteran's serious PTSD symptoms, the February 2015 VA examiner's finding that they would impair his ability to work, and his tinnitus symptoms indicate the Veteran is unable to work due to his service-connected disabilities from December 9, 2014.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is unemployable due to his service-connected disabilities from December 9, 2014.  Accordingly, entitlement to a TDIU is warranted from December 9, 2014.  38 U.S.C.A. § 5107(b) .


ORDER

Entitlement to a rating in excess of 50 percent, prior to December 9, 2014, and in excess of 70 percent thereafter, for PTSD, is denied.

Entitlement to a TDIU, from December 9, 2014, is granted, subject to the laws and regulations governing payment of monetary benefits. 


REMAND

As noted above, the Veteran did not meet the schedular criteria for a TDIU prior to December 9, 2014 because his combined rating was only 60 percent.  As noted above, if the schedular criteria are not met, TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

Here, the Board finds that the claim warrants referral to the Director, Compensation and Pension Service.  The December 2009 VA examination report reflects that the Veteran reported that he had last held a job in about 1993.  He had worked for a pulp mill for about 29 years.  When asked if he were to try to work now, he indicated that he felt that his irritability in particular would make it difficult for him to deal effectively with coworkers, customers or supervisors.  He also indicated that he had some tendency to lose concentration and focus, which would interfere with jobs requiring much attention to detail or operation of machinery.  He also noted his ongoing frequent fatigability due to poor sleep would interfere.  The December 2009 VA examiner stated that the Veteran's PTSD "would be impacting occupation if he tried at this point to work."  The examiner noted that the Veteran's "age and circumstances combine to lead him not to be employed, and he is essentially retired at the current time.  There is in my opinion a linkage between his PTSD symptoms and the changes in his functional status and quality of life."  In light of this opinion, the Board finds that referral to the Director, Compensation and Pension Service for consideration of an extraschedular TDIU is warranted.

As the Veteran has not been provided with notice of the criteria necessary to substantiate a claim for TDIU, he should be provided with adequate notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that provides proper and complete notice regarding the TDIU claim, including notice of the criteria necessary to substantiate a claim for TDIU.

2.  Then, refer the claim for entitlement to an extraschedular TDIU prior to December 9, 2014, to the Director, Compensation and Pension Service.

3.  Thereafter, readjudicate the Veteran's claim for entitlement to an extraschedular TDIU prior to December 9, 2014.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


